


EXHIBIT 10.1
VOTING AGREEMENT
THIS VOTING AGREEMENT (this “Agreement”) is entered into this 26th day of June,
2015, by and among FIRST MERCHANTS CORPORATION, an Indiana corporation (“First
Merchants”), and the undersigned shareholders or optionholders (each, a
“Shareholder”, and collectively, the “Shareholders”) of AMERIANA BANCORP, an
Indiana corporation (“Ameriana Bancorp”).
W I T N E S S E T H:
In consideration of the execution by First Merchants of the Agreement and Plan
of Reorganization and Merger between First Merchants and Ameriana Bancorp of
even date herewith (the “Merger Agreement”), the undersigned Shareholders of
Ameriana Bancorp hereby agree that each of them shall cause all Ameriana Bancorp
common shares owned by him/her of record and beneficially, including, without
limitation, all shares owned by him/her individually, all shares owned jointly
by him/her and his/her spouse, all shares owned by any minor children (or any
trust for their benefit), all shares owned by any business of which any of the
Shareholders who are directors are the principal shareholders (but in each such
case only to the extent the Shareholder has the right to vote or direct the
voting of such shares), and specifically including all shares shown as owned
directly or beneficially by each of them on Exhibit A attached hereto or
acquired subsequently hereto (collectively, the “Shares”), to be voted in favor
of the merger of Ameriana Bancorp with and into First Merchants in accordance
with and pursuant to the terms of the Merger Agreement at the annual or special
meeting of shareholders of Ameriana Bancorp called for that purpose.
Notwithstanding any other provision of this Agreement to the contrary, each
Shareholder shall be permitted to vote such Shares in favor of another
Acquisition Proposal (as such term is defined in the Merger Agreement) that is
submitted for approval by the shareholders of Ameriana Bancorp if both of the
following shall have occurred: (a) Ameriana Bancorp’s Board of Directors has
approved such Acquisition Proposal and recommended such Acquisition Proposal to
Ameriana Bancorp’s shareholders in accordance with Section 7.5 of the Merger
Agreement and (b) the Merger Agreement has been terminated in accordance with
Section 10.1(f) of the Merger Agreement.
Each of the Shareholders further agrees and covenants that he/she shall not
sell, assign, transfer, dispose or otherwise convey, nor shall he/she cause,
permit, authorize or approve the sale, assignment, transfer, disposition or
other conveyance of, any of the Shares or any interest in the Shares to any
other person, trust or entity (other than Ameriana Bancorp) prior to the annual
or special meeting of shareholders of Ameriana Bancorp called for the purpose of
voting on the Merger Agreement without the prior written consent of First
Merchants, such consent not to be unreasonably withheld in the case of a gift or
similar estate planning transaction (it being understood that First Merchants
may decline to consent to any such transfer if the person acquiring such Shares
does not agree to take such Shares subject to the terms of this Agreement).
This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana, without regard to conflict of laws provisions thereof.
This Agreement may be executed in counterparts, each of which (including any
facsimile or Adobe PDF copy thereof) shall be deemed to be an original, but all
of which shall constitute one and the same agreement. It is understood and
agreed that Shareholders who execute this Agreement shall be bound hereby,
irrespective of whether all Shareholders execute this Agreement. The obligations
of each of the Shareholders under the terms of this Agreement shall terminate
contemporaneously with the termination of the Merger Agreement.
Notwithstanding any other provision hereof, nothing in this Agreement shall be
construed to prohibit a Shareholder, or any officer or affiliate of a
Shareholder who is or has been designated a member of Ameriana Bancorp’s Board
of Directors, from taking any action solely in his or her capacity as a member
of Ameriana

1

--------------------------------------------------------------------------------




Bancorp’s Board of Directors or from exercising his or her fiduciary duties as a
member of Ameriana Bancorp’s Board of Directors to the extent specifically
permitted by the Merger Agreement.
[Signatures appear on following page.]



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, First Merchants and each of the undersigned Shareholders of
Ameriana Bancorp have made and executed this Agreement as of the day and year
first above written, and First Merchants has caused this Agreement to be
executed by its duly authorized officer.
 
FIRST MERCHANTS CORPORATION
 
 
 
 
 
By: /s/ Michael C. Rechin
 
Michael C. Rechin,
 
President and Chief Executive Officer
 
 
 
SHAREHOLDERS
 
 
     /s/ Michael E. Bosway
     /s/ Jennifer P. Bott.
Michael E. Bosway
Jennifer P. Bott
 
 
 
 
     /s/ Jerome J. Gassen
     /s/ R. Scott Hayes
Jerome J. Gassen
R. Scott Hayes
 
 
 
 
     /s/ Charles R. Haywood
     /s/ Richard E. Hennessey
Charles R. Haywood
Richard E. Hennessey
 
 
 
 
     /s/ Michael E. Kent
     /s/ William F. McConnell, Jr.
Michael E. Kent
William F. McConnell, Jr.
 
 
 
 
     /s/ Ronald R. Pritzke
     /s/ Michael W. Wells
Ronald R. Pritzke
Michael W. Wells
 
 
 
 
     /s/ Deborah C. Robinson
     /s/ John J. Letter
Deborah C. Robinson
John J. Letter


3

--------------------------------------------------------------------------------




EXHIBIT A


LISTING OF SHARES


Name
Shares
Michael E. Bosway
2,481


Jennifer P. Bott
200


Jerome J. Gassen
40,906.97


R. Scott Hayes
27,132


Charles R. Haywood
__


Richard E. Hennessey
14,732


Michael E. Kent
29,232


William F. McConnell, Jr.
1,000


Ronald R. Pritzke
28,854


Michael W. Wells
__


Deborah C. Robinson
2,722.34


John J. Letter
10,615.17






4